Citation Nr: 1533022	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from July 2006 to November 2007, with additional periods of active service with the Puerto Rico Army National Guard. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for degenerative joint disease of the lumbar spine was originally denied in a February 2008 rating decision.  After the Veteran submitted additional evidence, the denial of the claim was confirmed in a July 2008 rating decision.  

In March 2009 and May 2009, the Veteran submitted statements indicating that his back disability had its onset as a result of service.  The RO interpreted the March 2009 statement as a claim to reopen, and denied the claim to reopen in a September 2009 rating decision.   The Veteran perfected a timely appeal from that decision.  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The March 2009 statement is new and material evidence as to the etiology of the Veteran's back symptoms, submitted prior to the expiration of the appeal period.  Thus, the earliest nonfinal rating decision is the February 2008 rating decision which initially denied service connection for PTSD.  Accordingly, the issue on appeal has been recharacterized as an original claim for service connection, as shown on the title page.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).





The issues of entitlement to service connection for an acquired psychiatric disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Degenerative joint disease of the lumbar spine is attributable to the Veteran's period of active duty.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R.         §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.309.  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Arthritis is among these diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is considered competent if derived from a source that has personal knowledge of facts or circumstances and conveys matters that can be described through physical observation.  38 C.F.R. § 3.159(a).  Thus, a veteran is competent to report on his current and historic symptomatology in a claim for service connection.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Significantly, for purposes of this appeal, the United States Court of Appeals for the Federal Circuit has broadened the applicability of lay evidence by holding that such evidence can be sufficient, in certain instances, to prove nexus and that a "valid medical opinion" is not absolutely required to substantiate the nexus element.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  He asserts that he initially injured his back while on active duty in 2007, and that he has experienced back pain since that time.    

Service treatment records reflect multiple reports of low back pain beginning in June 2007.  The Veteran has been treated for back pain since February 2008.  

An April 2014 VA clinical note includes an X-ray study from November 2013, diagnosing the Veteran with degenerative joint disease of the spine.  The Veteran advised his treatment provider that he had injured his back while in service in 2007, and that his back has been painful ever since.

The Veteran is competent to describe the onset and frequency of back pain, which is capable of lay observation.  See Kahana, 24 Vet. App. at 438 (2011); Layno, 6 Vet. App. at 470 (1994).  His assertions are credible in the absence of probative evidence to the contrary.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  They are particularly credible in instances such as this one, where the Veteran's injury is corroborated by the service treatment records, and where the Veteran has been consistent regarding his contentions of continued back pain since the initial injury in service, and where the initial post-service treatment for back pain is close in time to the Veteran's release from active military service. 

As a result, the Board finds such lay evidence to be sufficient, given the particular facts of this case, to establish a direct link between his current lumbar spine disability and active service.  Indeed, the Veteran's account, in tandem with the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) as it indicates that the chronic back pain and related symptoms underlying his current degenerative joint disease of the lumbar spine flows directly from the active-duty trauma to his back.

The Board recognizes that such an etiological relationship has not been demonstrated through competent medical opinion evidence.  However, 
the lack of probative medical opinion evidence is not fatal to a claim involving a disease expressly recognized as chronic under 38 C.F.R. § 3.309(a), which is manifested by symptoms that have persisted continuously since active service.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's uncontroverted assertions of ongoing back pain since the in-service injury are sufficient to establish a continuity of symptomatology dating back to service, thereby obviating the need for an additional medical opinion in support of his claim.  Id.  

As the evidence is at least in a state of equipoise, service connection for degenerative joint disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.


REMAND

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA); the records associated with his claim for disability benefits have not been requested.  There are also potentially relevant VA clinical notes which have not been associated with the record.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Remand is required so that the outstanding VA and SSA records may be obtained. Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In an April 2014 VA clinical note, the Veteran reported an exacerbation of his psychiatric symptoms following a drill with his National Guard unit.  The Veteran indicated that he had requested a discharge from the National Guard as a result.  Updated service records must be requested from the Puerto Rico Army National Guard. 

The Veteran underwent a VA mental disorders examination in May 2011.  The examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD; however, he did not provide an adequate rationale for his finding, nor did he address the military stressors outlined by the Veteran in statements dated April and May 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new VA examination must be scheduled upon remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2010 to January 2013, and since August 2014.  

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records. 

3.  Obtain all service treatment and personnel records from the Puerto Rico Army National Guard since November 2007.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The examiner must thoroughly review the record, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claim file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorder that are at least as likely as not related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


